Citation Nr: 1710483	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to November 1982.  He died in 2006.  The appellant alleges that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The appellant filed for dependency and indemnity compensation (DIC), death pension, and accrued benefits in 2006; VA denied that claim in November 2006 because it found that she was not the Veteran's surviving spouse.  In January 2007, the appellant submitted an affidavit, which can reasonably be construed as a notice of disagreement with the November 2006 decision.  In 2009, the appellant again filed for benefits; VA denied that claim in May 2009 because it again found that she was not the Veteran's surviving spouse.  Because VA did not issue a statement of the case in response to the Veteran's timely January 2007 notice of disagreement, the Board finds that the decision on appeal is from November 2006. 

In November 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a January 2015 decision, the Board denied the appellant recognition as the surviving spouse of the deceased Veteran for VA benefit purposes.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court set aside the Board's January 2015 decision and remanded the matter for further adjudication.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in 1991; they separated in 1994, and while they apparently lived together afterward, the appellant had not lived with the Veteran for several years prior to his 2006 death; a 2000 divorce decree was set aside in 2007 as if it had never been entered; the Appellant did not remarry after the separation.

2.  The Appellant's separation from the Veteran is shown to have been due to the misconduct of the Veteran, with no contributing fault on her part.


CONCLUSION OF LAW

The requirements for the Appellant to be recognized as the Veteran's surviving spouse for VA benefits purposes have been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2015); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

In determining whether or not a person is or was the spouse of a veteran, their marriage shall be proven as valid for the purposes of all laws administered by the Secretary according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

"Surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  Additionally, the spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50 (b)(1).  Finally, the spouse must not have remarried or (since the death of the veteran and after September 19, 1962) lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (b)(2).  (See also § 3.52, regarding the validity of marriages when there was cohabitation and an unknown impediment.) 

Essentially, the surviving spouse's fault or absence of fault for separation, for purposes of determining entitlement to surviving spouse benefits, is to be determined based on analysis of conduct at time of separation.  Gregory v. Brown, 5 Vet. App. 108 (1993).  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Id. at 112.  Further, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.   

The continuous cohabitation element is further explained in § 3.53(a), which states that the general requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.   

Regarding how VA is to make such determinations, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  Id.  

The Board finds that the evidence supports recognition of the appellant as the surviving spouse of the Veteran.  

The records shows that the Veteran and the appellant were married in 1991.  In 1994, the Veteran and the appellant separated.  In 1995, the appellant signed a separation agreement, which was notarized.  In June 1995, the appellant was awarded apportionment of the Veteran's VA benefits.  In July 1995 correspondence, the Veteran indicated that he was filing for divorce from the appellant.  A September 1999 VA examination report reflects that the Veteran and his "wife" had moved into a rental house in Florida eight months earlier.  The appellant has indicated that she and the Veteran ceased living together when he moved to Florida in 2000, and has also submitted a January 2007 affidavit that they last lived together in 1996.  The record indicates that the appellant was living in Mississippi in 1999.  The Veteran had claimed four spouses (P.B., J.B., W.R., B.P.) prior to the appellant, and one fiancé, M.G., and one wife, K.P., after the 2000 divorce; thus, the Board is unsure if the Veteran was referring to the appellant in 1999 or another woman.  Regardless, for purposes of this decision, the Board will assume it was the appellant with whom he lived in 1999. In February 2000, the Veteran signed the separation agreement, which was also notarized. In March 2000, a divorce decree was issued by the Chancery Court of Lee County, Mississippi ending the marriage of the appellant and the Veteran. 

Between 2000 and the Veteran's death in 2006, the appellant made requests for increased VA compensation (apportionment) and the Veteran responded that he was no longer married to the appellant.  In February 2001, the Veteran notified VA that he and the appellant had divorced in 2000; however, he failed to supply VA with a copy of the divorce decree.  In 2002 and 2003, the Veteran was incarcerated and indicated to VA that he had been engaged to marry M. In 2004 correspondence to VA, the appellant reported to VA that she did not know if the Veteran was alive or dead, but she wished to know about her benefits in either case.  In 2004, the Veteran again informed VA that he and the appellant were divorced and that she was trying to get a portion of his VA benefits. 

As noted by the Court's Memorandum Decision, in March 2007 the Chancery Court of Lee County, Mississippi (Chancery Court), issued a decree ordering that the March 8, 2000, final judgment of divorce be "set aside as if the same had never been entered."  The Chancery Court determined that the Veteran committed fraud in obtaining the divorce decree.  

The Court's Memorandum Decision noted that the validity of a divorce decree was "a question of state law for the appropriate state court, and not for the Secretary or this Court to decide."  Hopkins v. Nicholson, 19 Vet.App. 165, 168 (2005).  The Court stated that although the Board may disagree with the Chancery Court's determination, neither the Court nor VA had jurisdiction to disturb the 2007 decree issued by the State of Mississippi or validate the 2000 divorce decree. See Badua v. Brown, 5 Vet.App. 472, 474 (1993) (determining the validity of a marriage by applying the law of the place where the marriage occurred); see also Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992) (concluding that the domestic relations exception to Federal jurisdiction "divests the federal courts of power to issue divorce, 3 alimony, and child custody decrees").  The Court held that the Board erred in determining both that it was not bound by the 2007 Chancery Court decree and that the appellant was not married to the Veteran at the time of his death. 

Thus, the 2007 Chancery Court decree is not disturbed; thus, the appellant was still married to the Veteran at the time of his death.  That marriage, however, does not automatically render her a "surviving spouse" for VA benefits purpose.  

The appellant did not live continuously with the Veteran since marriage, but the Board finds that the separation was due to the Veteran's misconduct.  The evidence shows that the Veteran had been abusive to the appellant during their marriage.  In a 2006 statement, after the Veteran's death, the appellant stated that she and the Veteran were temporarily separated due to the Veteran's abuse of her.  In November 2016, the appellant submitted statements from her aunt, sister, daughter and son detailing the Veteran's abuse of her.  In addition to physically hitting the appellant, the abuse included kidnapping her from her job and hunting her with a gun in the woods throughout one night.  The appellant also submitted her own statement recounting her abuse by the Veteran, as well as a 1993 Temporary Restraining Order against him from the Chancery Court.  

As noted, when determining whether a separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  In this case, there is no contradictory information or evidence.

Similarly, there is no evidence that the appellant remarried or (since the death of the Veteran) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (b)(2).  

In light of the foregoing, the Board finds that the evidence supports recognition of the appellant as the surviving spouse of the Veteran.  


ORDER

The appellant is recognized as the surviving spouse of the deceased Veteran for VA benefits purposes.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


